Exhibit 10.4

EXECUTION VERSION

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between TORONTO DOMINION
(TEXAS), LLC, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), Morgan Stanley Senior Funding, Inc., as Second Lien Collateral
Trustee for the Second Lien Secured Parties (as defined therein) and Wilmington
Trust, National Association, as Third Lien Collateral Trustee for the Third Lien
Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04(c) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
Initial third Lien Obligations under the Intercreditor Agreement.

1. Joinder. The undersigned, Wilmington Trust, National Association, a national
banking association, (the “New Representative”) as (i) trustee (in such
capacity, the “Third Lien Trustee”) under that certain Indenture, dated as of
September 7, 2016 (the “Third Lien Indenture”), by and among the New
Representative, as Third Lien Trustee, W&T Offshore, Inc. and the guarantors
party thereto hereby and (ii) collateral trustee (in such capacity, the “Third
Lien Collateral Trustee”) under that certain Collateral Trust Agreement, dated
as of September 7, 2016 (the “Third Lien Collateral Trust Agreement”), among W&T
Offshore, Inc., the guarantors party thereto, the Trustee and other Third Lien
Debt Representatives (as defined therein) party thereto and the New
Representative, as Third Lien Collateral Trustee:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the Initial Third Lien Secured
Parties under the Initial Third Lien Debt Facility as Third Lien Collateral
Trustee under the Intercreditor Agreement for all purposes thereof on the terms
set forth therein, and to be bound by the terms of the Intercreditor Agreement
as fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

Wilmington Trust, National Association, as Third Lien Trustee and Third Lien
Collateral Trustee

15950 North Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: W&T Offshore, Inc. Senior Second Lien PIK Toggle Notes Administrator

Facsimile: (888) 316-6238



--------------------------------------------------------------------------------

2. Priority Confirmation.

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt for which the
undersigned is acting as Third Lien Trustee and Third Lien Collateral Trustee
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Secured Debt under
the Intercreditor Agreement, that:

(a) all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by W&T or any other Grantor to secure any
Obligations in respect of such Series of Third Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Third Lien Debt,
and that all such Third Liens will be enforceable by the Third Lien Collateral
Trustee with respect to such Series of Third Lien Debt for the benefit of all
Third Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as Third Lien
Collateral Trustee are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens.

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. W&T agree to reimburse each Secured Debt Representative for its
reasonable out of pocket expenses in connection with this Priority Confirmation
Joinder, including the reasonable fees, other charges and disbursements of
counsel.

6. Concerning the New Representative. Wilmington Trust, National Association is
delivering this Priority Confirmation Joinder solely in its capacity as Third
Lien Trustee under the Third Lien Indenture and Third Lien Collateral Trustee
under the Third Lien Collateral Trust Agreement and shall be entitled to all of
the rights, privileges and immunities in the Third Lien Indenture and the Third
Lien Collateral Trust Agreement (as applicable) as though fully set forth
herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
September 7th, 2016.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Third Lien Trustee By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Third Lien Collateral Trustee By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

TORONTO DOMINION (TEXAS) LLC, as Priority Lien Agent By:  

/s/ Martin T. Snyder

Name:   Martin T. Snyder Title:   Vice President

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Second Lien Collateral Trustee By:  

/s/ William Graham

Name:   William Graham Title:   Authorized Signatory Acknowledged and Agreed to
by: W&T Offshore, Inc., as Issuer By:  

/s/ John D. Gibbons

Name:   John D. Gibbons Title:   Senior Vice President and Chief Financial
Officer